   Case 2:20-cv-11192-RSWL-PD Document 9 Filed 12/14/20 Page 1 of 1 Page ID #:24

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         2:20-cv-11192-RSWL-PDx                                         Date   December 14, 2020
 Title            Anthony Bouyer v. SRF Pico, LLC, et al.




 Present: The                    RONALD S.W. LEW, Senior U.S. District Judge
 Honorable
                      Catherine Jeang                                          Not Present
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                         Not Present                                            Not Present
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE EXERCISE OF
                              SUPPLEMENTAL JURISDICTION RE STATE LAW CLAIM


      The Court ORDERS Plaintiff to SHOW CAUSE in writing why the Court should
exercise supplemental jurisdiction over the Unruh Act claim asserted in the Complaint.


     Plaintiff shall file a Response to this Order to Show Cause by no later than
December 21, 2020.


       Failure to timely or adequately respond to this Order to Show Cause may, without
further warning, result in the dismissal of the entire action without prejudice or the Court
declining to exercise supplemental jurisdiction over the state law claim and the dismissal
of that claim pursuant to 28 U.S.C. § 1367(c).




                                                                                         00      :      00
                                                               Initials of Preparer           CMJ




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
